Citation Nr: 1608504	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  12-16 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and His Brother


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1979 to November 1980.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). In October 2015, the Board remanded the claim for additional development and adjudicative action. 

The Veteran testified in support of these claims during a hearing held before the undersigned Veterans Law Judge in July 2013.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The remand directives have not been completed and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet.App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  


REMAND

The November 2015 examiner's opinion is not responsive to the questions posed by this matter, which are defined by statute and not the Disability Benefits Questionnaire. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who provided the November 2015 medical opinion. After reviewing the claims file, the examiner is asked to answer the following:

a. Does the Veteran have PTSD or a depressive disorder?

b. If so, did the Veteran's PTSD or depressive disorder clearly and unmistakable pre-exist the Veteran's service? 

c. If so, is it clear and unmistakable that the disorder WAS NOT permanently aggravated by his military service?

The examiner is advised that "clear and unmistakable" means "undebatable." 

While the entire claims folder must be reviewed, the examiner is directed to the following evidence:

*The Veteran's service treatment records, to include the October 1980 service discharge medical examination report, indicating that the Veteran had no psychiatric abnormalities, and the October 1980 report of his medical history, in which the Veteran denied having experienced any psychiatric disorder symptomatology.

*The Veteran's service personnel records, indicating that the Veteran was discharged from service for failure to maintain acceptable standards for retention.

*The July 2009 private treatment record, in which the Veteran denied having any psychiatric problems.

*The January 2010 VA treatment record, in which the Veteran told a certified cognitive processing therapist, M.W., that he was beaten by his father as a child, and that, during service, he "was traumatized . . . when we had war games. I was made fun of and put down."

*The Veteran's claim for benefits, filed six days after his first reported treatment for a psychiatric disorder.

*The February 2010 VA treatment record, in which the Veteran reported experiencing family abuse and in-service trauma from "someone shooting live rounds during boot camp training exercise."

*The February 2010 VA treatment record, in which the Veteran stated that the in-service war games brought back memories of his family abuse.

*The February 2010 private psychiatric evaluation provided for the Social Security Administration.

*The March 2010 VA treatment record, in which the Veteran reported seeing black dots since experiencing a head trauma 10 years prior to examination.

*The May 2011 statements form the Veteran's brother and ex-sister-in-law, detailing the Veteran's in-service behavior.

*The February 2013 VA treatment record, in which a VA nurse practitioner, J.S., told the Veteran that she could not help the Veteran with his claim for service connection.

*The August 2013 VA treatment record in which M.W. stated that he told the Veteran that his trauma was related to civilian life and, therefore, could not help him with his claim for service connection.

*The transcript of the July 2013 Travel Board hearing.

*The August 20, 2013 VA treatment record in which the Veteran indicated to M.W. that the memories of bombs being dropped in service disturbed him.

*The August 20, 2013 letter, written by M.W., in support of the Veteran's claim.

*The December 2013 letter, found in the VA treatment record, in which J.S. details the statements made by the Veteran about his time in service; and

*The June 2015 VA psychiatric examination report.

2. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record. If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


